Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on August 23, 2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CARL H LAYNO/               Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         

Response to Amendment
This Office action is in response to the amendment filed November 2, 2020.  Claims 1-10, 25-28 are currently pending for examination.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  The claims recite “second portions element” and should instead state “second fixation element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "indentation" in claims 2 and 3 is a relative term which renders the claim indefinite.  The term "indentation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thicknesses of the housing, the first fixation element, the second fixation element and the connector are not defined by the claim in order to ascertain the requisite degree of the term “indentation” and how to consider it.
Claim 28 is rejected to for being dependent on claim 2.
The term "bottom surface" in claim 5 is a relative term which renders the claim indefinite.  The term "bottom" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A review of the specification suggests the applicant intends for the bottom surface to be configured be placed against the skull, the bone bed projection extends downwardly relative to the bottom surface of the housing bottom wall ([0056] of the published application).  It is suggested to amend the claim to recite that the bottom surface is “configured to be placed against the skill” in order to overcome this indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US PG Pub 2006/0116743) in view of Nielsen (US PG Pub 2016/0001076).
Regarding claim 1, Gibson et al. discloses a cochlear implant, comprising: a cochlear lead 21 including an electrode array 20 ([0059]); a housing 22 (“implant package” [0070]); an antenna 23 within the housing ([0059]); a first fixation element 42; a second fixation element 42, the section fixation element having a different configuration (E.N. different location) than the first fixation element; and a connector 22 (“silicone rubber coating of the implant package 22 can be extended to create a silicone rubber flange” [0073]; fig. 10) configured to simultaneously connect the first and second fixation elements to the housing in such a manner that the first and second fixation elements are independently detachable from the housing (“By providing the flange made from a plastic or elastomeric material, it then becomes possible for the surgeon to remove or cut-off the flange during the surgical procedure should they not wish to use such a fixation method” [0074]; fig. 10).  Gibson et al. discloses the implant receiving power and data using a receiver antenna coil and a stimulator unit 22 ([0059]) but does not expressly disclose a stimulation processor within the housing operably connected to the antenna and to the cochlear lead, but Nielsen teaches it is well-known in the art for cochlear implants to comprise a receiver processor in the implant housing 108 to perform additional processing of received signals and producing a stimulation pattern to the electrode array ([0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson et al. to include a receiver processor as taught by Nielsen in order provide additional processing of signals and produce a stimulation pattern to the cochlear electrodes as it is a known component in the art for performing such a functionality, and such a modification would not alter the operation of the device and the results of such a modification would have been reasonably predictable.
Regarding claim 2, Gibson et al. discloses the housing ,the first fixation element and the connector together define a first indentation (E.N. slot where the flange attaches via the lugs); and the housing, the second fixation element and the connector together define a second indentation (E.N. slot where the flange attaches via the lugs) ([0075; fig. 10).
Regarding claims 5-7, Gibson et al. discloses the housing defines a bottom surface; and the first fixation element comprises a bone bed projection that extends downwardly relative to the housing bottom surface; the second fixation element comprises an anchor receiver that includes an aperture configured to receive a bone anchor; the anchor receiver includes a base and a lug that is only partially embedded within the base; and the aperture is located on an unembedded portion of the base (see annotated figure below).
    PNG
    media_image1.png
    205
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    458
    media_image2.png
    Greyscale

Regarding claim 8, Gibson et al. discloses the housing, the first fixation element, and at least a portion of the second portions element together define an integrally molded one-piece structure (“the silicone rubber coating of the implant package 22 can be extended to create a silicone rubber flange” [0073]).  
Regarding claim 9, Gibson et al. discloses the housing, the first fixation element, and at least a portion of the second portions element are formed from an elastomer ([0073]).
Regarding claim 10, Gibson et al. discloses a magnet 30 located within the housing and associated with the antenna ([0060]).
Regarding claim 25, Gibson et al. discloses system, comprising a cochlear implant as claimed in claim 1; and a headpiece including an antenna 24 configured to communicate with the cochlear implant antenna (fig. 1).
Regarding claim 26, Gibson et al. discloses the connector extends from the housing to the first and second fixation elements ([0073], fig. 10, 13).
Regarding claim 27, Gibson et al. discloses the first and second fixation elements define respective non-zero thicknesses (E.N. flange plate and washers 57); and the connector defines a non-zero thickness  (E.N. flange plate thickness; cut-out section 56) that is less than the non-zero thickness of the first and second fixation elements ([0077]).
Regarding claim 28, Gibson et al. discloses the housing, the first fixation element and the connector define respective surfaces that face the first indentation; and the housing, the second fixation element and the connector define respective surfaces that face the second indentation (fig. 10, 11a).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US PG Pub 2006/0116743) in view of Nielsen (US PG Pub 2016/0001076) as applied to claims 1-2, 5-10, 25-28 above, and further in view of Gibson (US Pat 8,774,929).
Regarding claim 4, Gibson et al. does not expressly disclose the first fixation element comprises a pair of first fixation elements; and the second fixation element comprises a pair of second fixation elements.  Gibson et al. teaches a connector 37 and a first fixation element comprising a pair of first fixation elements 39 (E.N. top two flanges) and a second fixation element comprising a pair of second fixation elements 39 (E.N. bottom two flanges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson et al. to duplicate the fixation elements to comprise a pair of first fixation elements and a pair of second fixation elements as taught by Gibson in order to provide multiple contact points of attachment, and since a duplication of parts is a matter of design choice, and would have yielded reasonably predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792